DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-9, 14-17, and 21-29 are pending. Claims 1, 6, 9, 14, 17, and 21 have been amended as per Applicants' request. Claims 2-5, 10-13, and 18-20 have been canceled as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on December 21, 2020

Allowable Subject Matter
Claims 1, 6-9, 14-17, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “establish a smart contract between a first storage location associated with a first user and a second storage location associated with a second user, the smart contract being established on a block chain in a block chain distributed network environment, and the smart contract comprising: a first transfer condition comprising the first storage location falling below a first predetermined resource threshold; and a second transfer condition comprising the first storage location exceeding a second predetermined resource threshold after the first transfer condition has been met, wherein the second predetermined resource threshold is higher than the first predetermined resource threshold; monitor the first storage location to determine, using the smart contract and based on the block chain, that the first transfer condition has been met; based on determining that the first transfer condition has been met, automatically transfer, in a first transfer, a first number of resources from the second storage location to the first storage location; create, using the block chain and based on the first transfer, a transaction in the block chain, determine, using the smart contract, based on the block chain, and after the first transfer, that the second transfer condition has been met; and automatically return, in a second transfer after the first transfer, the first number of resources from the first storage location to the second storage location based on determining that the second transfer condition has been met”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Prior art such as Arrasjid et al. (US 2020/0241929) discloses the use of smart contracts to transfer resources through the use of an escrow. The resources are held by an escrow and released if the conditions are met or returned if the time period has expired. This differs from the claims in which the resources are transferred out and then later returned as determined by the smart contract.
The claims are directed towards the use of smart contracts to borrow and return resources based on conditions determined in the contract. Differing from the prior arts which discloses keep resources at a certain threshold and balancing differing amounts of resources from other sources to keep the resource at the first location at a predetermined amount as compared to the current claims require the balancing to be done in a way where a specific amount of resource is transferred out and that specific amount is then later returned linking the two transactions together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136